439 F.2d 265
Guy E. HARKCOM, Appellant,v.J. J. PARKER.
No. 19062.
United States Court of Appeals, Third Circuit.
Submitted January 29, 1971.
Decided March 12, 1971.

Guy E. Harkcom, pro se.
S. John Cottone, U. S. Atty., Lewisburg, Pa., and Michael A. Katz, Office of the Judge Advocate General, Dept. of the Army, Washington, D. C. (Harry A. Nagle, Asst. U. S. Atty., M. D. Pa., Scranton, Pa., Arnold I. Melnick, Office of the Judge Advocate General, Dept. of the Army, Washington, D. C., on the brief), for appellee.
Before FORMAN, ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal from a denial of habeas corpus raises the question whether a military court martial had jurisdiction to try appellant, a soldier stationed at Fort Dix, for the crimes of attempted rape, rape, and kidnapping two minor daughters of other servicemen stationed at the same base. Three of the incidents originated and were consummated on the military reservation. The attempted rape began there and continued off base.


2
We have concluded that this case is controlled by Relford v. Commandant, U. S. Disciplinary Barracks, Ft. Leavenworth, Kansas, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971); the military court martial had proper jurisdiction.


3
The judgment of the district court will be affirmed.